U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-52202 FOUR STAR HOLDINGS, INC. (Exact name of small business issuer as specified in its charter) Florida 26-1427633 (State or other jurisdiction of incorporation Or organization) (I.R.S. Employer Identification No.) 100 Four Star Lane Odenville, Alabama 35120 (Address of Principal Executive Offices) (205)640-3726 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YesNox As of November 15, 2010, the Issuer had 22,234,228 shares of common stock issued and outstanding. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 18 Item 4.Controls and Procedures 19 PART II – OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3.Defaults Upon Senior Securities 20 Item 4.(Removed and Reserved) 20 Item 5.Other Information 20 Item 6. Exhibits 20 SIGNATURES EXHIBITS CERTIFICATIONS - 2 - PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements FOUR STAR HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS September 30, December 31, (Unaudited) Cash $ - $ Accounts receivable - Due from related parties - Inventories: Real estate held for sale - Land held for development - PP&E, net of accumulated depreciation License, net - Loan origination fees - Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Accounts payable & accrued expenses $ $ Bank overdraft - Due to related parties - Notes payable - Twelve Oaks Improvement District deferred revenue Deferred tax liability - Total Liabilities SHAREHOLDERS' EQUITY: Preferred stock (50,000,000 authorized; par value $.001; none issued and outstanding) - - Common stock (100,000,000 shares authorized; no par value; 22,234,228 and 8,001,078 issued and outstanding, respectively) Accumulated deficit ) Total Shareholders' Equity (Deficit) ) Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these financial statements. - 3 - FOUR STAR HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Unaudited Unaudited Real estate commissions $ $
